

116 S4133 RS: REAL ID Modernization Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 601116th CONGRESS2d SessionS. 4133[Report No. 116–303]IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Johnson (for himself, Mr. Peters, Mr. Wyden, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 7, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo modernize the REAL ID Act of 2005, and for other purposes.1.Short titleThis Act may be cited as the REAL ID Modernization Act.2.REAL ID Act amendments(a)DefinitionsSection 201 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended—(1)in paragraph (1)—(A)by striking The term driver’s license means and inserting the following: “The term ‘driver’s license’—(A)means; and(B)by striking Code. and inserting the following: “Code; and(B)includes driver’s licenses stored or accessed via electronic means, such as mobile or digital driver’s licenses, which have been issued in accordance with regulations prescribed by the Secretary.; and(2)in paragraph (2)—(A)by striking The term identification card means and inserting the following: “The term ‘identification card’—(A)means; and(B)by striking State. and inserting the following: “State; and(B)includes identification cards stored or accessed via electronic means, such as mobile or digital identification cards, which have been issued in accordance with regulations prescribed by the Secretary..(b)Minimum requirements for Federal recognitionSection 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking , in consultation with the Secretary of Transportation,; and(B)by adding at the end the following:(3)LimitationThe presentation of a digital image of a driver’s license or identification card to an official of a Federal agency may not be construed to grant consent for such Federal agency—(A)to examine any data (other than the digital document being presented) contained on the personal electronic device on which the license or card is displayed; or (B)to otherwise search or seize such device.;(2)in subsection (b)—(A)in the subsection header, by striking document and inserting driver’s license and identification card;(B)in the matter preceding paragraph (1), by inserting , or as part of, after features on;(C)in paragraph (5), by inserting , which may be taken at the time the person applies for a driver’s license or identification card or may be a digital photograph of the person that is already on file with the State if the photograph was taken during the 6-year period preceding such application before the period at the end;(D)in paragraph (6), by striking principle and inserting principal; and(E)in paragraph (8)—(i)by striking Physical security and inserting Security; and(ii)by striking document and inserting driver’s license or identification card;(3)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (C), by striking Proof of the and inserting The; and(ii)in subparagraph (D), by striking Documentation showing the and inserting The;(B)by redesignating paragraph (3) as paragraph (4);(C)by inserting after paragraph (2) the following:(3)Electronic presentation of identity and lawful status informationA State may accept information required under paragraphs (1) and (2) through the use of electronic transmission methods if—(A)the Secretary issues regulations regarding such electronic transmission that—(i)describe the categories of information eligible for electronic transmission; and(ii)include measures—(I)to ensure the authenticity of the information transmitted;(II)to protect personally identifiable information; and (III)to detect and prevent identity fraud; and(B)the State certifies to the Department of Homeland Security that its use of such electronic methods complies with regulations issued by the Secretary.; and(D)in paragraph (4)(A), as redesignated, by striking each document and inserting the information and documentation; and(4)in subsection (d)—(A)in paragraph (7), by striking document materials and papers and inserting materials, records, and data;(B)in paragraph (8), by striking security clearance requirements and inserting background checks; and(C)in paragraph (9), by striking fraudulent document recognition and inserting fraud detection and prevention.(c)Permanent extension of grants to StatesSection 204(b) of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended by striking for each of the fiscal years 2005 through 2009.(d)Rulemaking procedureSection 205(a) of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended to read as follows:(a)ProcedureAt the Secretary’s discretion, the promulgation of regulations and the administration of this title may be made without regard to—(1)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act); and(2)the notice and comment and delayed effective date provisions under section 553 of title 5, United States Code..(e)Notification of REAL ID Act of 2005 requirementsThe REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended by adding at the end the following:208.Notification of requirements and deadlinesDuring the 15-month period beginning 90 days before the date on which Federal agencies will no longer accept, for official purposes, driver’s licenses and identification cards that do not comply with the requirements under section 202, aircraft operators and third party reservation entities shall notify passengers, to the extent practicable, about the requirements and enforcement deadlines under this Act..3.Immediate burden reduction measuresNotwithstanding any other provision of law, beginning on the date of the enactment of this Act, a State does not need to require an applicant for a driver’s license or identification card to provide separate documentation of the applicant’s Social Security account number or address of principal residence in order to comply with section 201 of the REAL ID Act of 2005, as amended by section 2(a).1.Short titleThis Act may be cited as the REAL ID Modernization Act.2.REAL ID Act amendments(a)DefinitionsSection 201 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended—(1)in paragraph (1)—(A)by striking The term driver’s license means and inserting the following: “The term ‘driver’s license’—(A)means; and(B)by striking Code. and inserting the following: “Code; and(B)includes driver’s licenses stored or accessed via electronic means, such as mobile or digital driver’s licenses, which have been issued in accordance with regulations prescribed by the Secretary.; and(2)in paragraph (2)—(A)by striking The term identification card means and inserting the following: “The term ‘identification card’—(A)means; and(B)by striking State. and inserting the following: “State; and(B)includes identification cards stored or accessed via electronic means, such as mobile or digital identification cards, which have been issued in accordance with regulations prescribed by the Secretary..(b)Minimum requirements for Federal recognitionSection 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended—(1)in the section heading, by striking document; (2)in subsection (a)—(A)in paragraph (2), by striking , in consultation with the Secretary of Transportation,; and(B)by adding at the end the following: (3)LimitationThe presentation of digital information from a mobile or digital driver’s license or identification card to an official of a Federal agency for an official purpose may not be construed to grant consent for such Federal agency to seize the electronic device on which the license or card is stored or to examine any other information contained on such device.;(3)in subsection (b)—(A)in the subsection heading, by striking document and inserting driver’s license and identification card;(B)in the matter preceding paragraph (1), by inserting , or as part of, after features on;(C)in paragraph (5), by inserting , which may be the photograph taken by the State at the time the person applies for a driver’s license or identification card or may be a digital photograph of the person that is already on file with the State if the photograph was taken of the person by the State during the 6-year period preceding such application before the period at the end; (D)in paragraph (6), by striking principle and inserting principal; and(E)in paragraph (8)—(i)by striking Physical security and inserting Security; and(ii)by striking document and inserting driver’s license or identification card;(4)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (C), by striking Proof of the and inserting The; and(ii)in subparagraph (D), by striking Documentation showing the and inserting The;(B)by redesignating paragraph (3) as paragraph (4);(C)by inserting after paragraph (2) the following:(3)Electronic presentation of identity and lawful status informationA State may accept information required under paragraphs (1) and (2) through the use of electronic transmission methods if—(A)the Secretary issues regulations regarding such electronic transmission that—(i)describe the categories of information eligible for electronic transmission; and(ii)include measures—(I)to ensure the authenticity of the information transmitted;(II)to protect personally identifiable information; and (III)to detect and prevent identity fraud; and(B)the State certifies to the Department of Homeland Security that its use of such electronic methods complies with regulations issued by the Secretary.; and(D)in paragraph (4)(A), as redesignated, by striking each document and inserting the information and documentation; and(5)in subsection (d)—(A)in paragraph (7), by striking document materials and papers and inserting materials, records, and data;(B)in paragraph (8), by striking security clearance requirements and inserting background checks; and(C)in paragraph (9), by striking fraudulent document recognition and inserting fraud detection and prevention.(c)Repeal of grants to StatesThe REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended by striking section 204.(d)Rulemaking procedureSection 205(a) of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended to read as follows:(a)ProcedureAt the Secretary’s discretion, the promulgation of regulations and the administration of this title may be made without regard to—(1)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act); and(2)the notice and comment and delayed effective date provisions under section 553 of title 5, United States Code..(e)Notification of REAL ID Act of 2005 requirementsThe REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is amended by adding at the end the following:208.Notification of requirements and deadlinesDuring the 15-month period beginning 90 days before the date on which Federal agencies will no longer accept, for official purposes, driver’s licenses and identification cards that do not comply with the requirements under section 202, aircraft operators and third party reservation entities shall notify passengers about the requirements and enforcement deadlines under this Act..3.Immediate burden reduction measuresNotwithstanding any other provision of law (including regulations), beginning on the date of the enactment of this Act, a State does not need to require an applicant for a driver’s license or identification card to provide separate documentation of the applicant’s Social Security account number or address of principal residence in order to comply with the requirements of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note).December 7, 2020Reported with an amendment